Citation Nr: 1822877	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for scarring outside vaginal area status post treatment for molliscum contagiosum (claimed as sexually transmitted disease with scarring from treatment).

2.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder with depressive disorder and bulimia nervosa (also claimed as anxiety).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran who is the appellant, had active service from February 2000 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating determination. 

The issue of entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder with depressive disorder and bulimia nervosa (also claimed as anxiety) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran's residual scar on the gluteal cleft on the right near the anus has been manifested by subjective complaints of pain.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no higher, for residual scar on the gluteal cleft on the right near the anus, have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003 & 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended.  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's skin condition under both the pre and post October 23, 2008, criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C. § 5110(g) (2017); 38 C.F.R. § 3.114 (2013); VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The regulatory changes apply to applications received by VA on or after October 23, 2008, or if a Veteran requests review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although she did not explicitly request review under the revised diagnostic criteria, she did request a review of her disability rating when she appealed the initial rating assigned.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered both the pre-and post-October 23, 2008, criteria.

Under the rating criteria in effect prior to October 23, 2008 for DC 7802, a 10 percent rating is assigned for superficial scars other than head, face, or neck, the area of which covers 144 square inches (299 sq. cm) or greater. 

Under the version of DC 7803 effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803. 

Under the former DC 7804, effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118 (2008).  DC 7804 also directs the rater to review 38 C.F.R. § 4.68 (amputation rule). Id.  

Also, under the rating criteria effective prior to October 23, 2008, DC 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805. 

Under the revised criteria effective October 23, 2008, DC 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater. 

Under the revised rating criteria effective October 23, 2008, DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Revised DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-7804 under an appropriate DC.  38 C.F.R. § 4.118, DC 7805.

The Veteran maintains that the symptomatology associated with her scarring outside vaginal area status post treatment for molliscum contagiosum is worse than that is contemplated by the currently assigned disability evaluation.  

The Board observes that the Veteran has declined to undergo physical examinations at the time of VA examinations performed in February 2013 and October 2016.  However, the Veteran has indicated and reported that she has three small scars due to cryotherapy for molluscum contagiosum.  One on the inside of the left thigh which lays along the seam of her pants and gets irritated with rubbing on the seam of the pants; one to the right of the vaginal opening which also gets irritated from debris collecting in it and rubbing on clothes; and one in the gluteal cleft on the right near the anus which gets irritated and painful from sweating.  She states that the scars cause problems with intimacy because she does not want anyone to see them.  

Given the Veteran's reports, and resolving reasonable doubt in her favor, the Board will assign a 10 percent disability evaluation for a painful scar.  The Veteran has indicated that the scar on the gluteal cleft on the right near the anus is painful.  The Veteran has not reported that the other scars are painful.  The Veteran is competent to report symptoms capable of lay observation, such as a painful scar, which is within the realm of the Veteran's personal observation and knowledge.  The Board also finds the Veteran to be credible in her statements regarding the scar.  Therefore, based on the Veteran's competent and credible report that a single scar has been painful during the appeal period, a 10 percent rating is warranted.  As such, based on the rating criteria in effect prior and subsequent to October 23, 2008, the Veteran is entitled to a disability rating of 10 percent but no greater under Diagnostic Code 7804, throughout the appeal period.  

In order for the Veteran to satisfy the criteria for a rating higher than 10 percent, the evidence would need to show that she has three or more painful scars, or that her single scar is both unstable and painful.  The Veteran has not asserted that she has more than one scar which is painful and the evidence does not show more than one painful scar.  The evidence also does not reflect that her single scar is both painful and unstable.  Therefore, a rating higher than 10 percent for a painful scar is not warranted.  


ORDER

A 10 percent disability evaluation, and no more, for scarring outside vaginal area status post treatment for molliscum contagiosum (claimed as sexually transmitted disease with scarring from treatment), from April 27, 2007, is granted.  


REMAND

As it relates to the claim for an initial higher disability evaluation for PTSD, the Board notes that the Veteran, in her December 2017 statement in support of claim, indicated that she was receiving treatment from the Portland VAMC and requested that these records be associated with the claims folder.  The Board observes that the most recent treatment records from the Portland VAMC date back to February 2017.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  

The Board further observes that subsequent to the issuance of the last supplemental statement of the case, the Veteran was afforded a VA psychiatric examination in February 2018.  The RO has not had the opportunity to review the newly added evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records, to include treatment records from the Portland VAMC from February 2017 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Review the claims file.  If any development is incomplete take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


